*415OFINION.
Littleton:
Similar questions have been decided by this Board, and in accordance with our previous opinions on the same subject, we hold that the Commissioner committed no error in disallowing as he did the deduction of which petitioner complains.
The cost of defending title to property is a capital expenditure. North American Oil Consolidated, 12 B. T. A. 68; Holeproof Hosiery Co., 11 B. T. A. 547; Bugher, et al., Executors, 9 B. T. A. 1155; West End Consolidated Mining Co., 3 B. T. A. 128; Consolidated Mutual Oil Co., 2 B. T. A. 1067; Laemmle v. Eisner, 275 Fed. 504; 2 Am. Fed. Tax Rep. 1525.

Judgment will be entered for the respondent.